—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Winick, J.), entered June 13, 1994, which dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs failed to raise a genuine issue of fact regarding whether the defendant had actual or constructive notice of the condition that caused the injured plaintiff to fall. Accordingly, summary judgment was properly granted to the defendant (see, Gordon v American Museum of Natural History, 67 NY2d 836; Davis v Supermarkets Gen. Corp., 205 AD2d 730; Kane v Human Servs. Ctr., 186 AD2d 539; Benware v Big V Supermarkets, 177 AD2d 846). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.